Title: Memorandum of a Conversation with John Armstrong, [29 August 1814]
From: Madison, James
To: 


        
          [29 August 1814]
        
        In the evening of the 29th. of Augst. (1814) Being on Horseback I stopped at General Armstrong’s lodgings for the purpose of communicating with him on the state of things in the District, then under apprehensions of an immediate visit from the force of the Enemy at Alexandria.
        I observed to him that he could not be unaware of the great excitement in the District produced by the unfortunate event which had taken place in the City; that violent prejudices were known to exist against the Administration, as having failed in its duty to protect it, particularly agst. me & himself as head of the war Department; that threats of personal violence had, it was said, been thrown out agst. us both, but more especially agst. him; that it had been sufficiently known for several days, & before his return
   He had repaired to Fredericktown, the place appointed for the rendevous of the Executive in the event of their being driven from the City. The turn which things took after his departure prevented the other members from joining him.
 to the City (which was about one OClock p. m. of the 29th) that the temper of the troops was such as made it expedient, if possible, that he should have nothing to do with them; that I had within a few hours recd. a message from the commanding General of the Militia informing me that every Officer would tear off his epaulets, if Genl. Armstrong was to have any thing to do with them; that before his arrival there was less difficulty, as Mr. Monroe who was very acceptable to them, had, as on preceding occasions of his absence, though very reluctantly on this, been the medium for the functions of Secretary of war, but that since his return & presence, the expedient could not be continued, and the question was, what was best

to be done. Any convulsion at so critical a moment could not but have the worst consequences.
        He said he had been aware of the excitement agst. him; that it was altogether artificial, and that he knew the sources of it, and the intrigues by which it had been effected, which this was not the proper time for examining; that the excitement was founded on the most palpable falsehoods, and was limited to this spot; that it was evident he could not remain here, and the functions belonging to him divided or exercised by any one else, without forgetting what he owed to his station, and to himself; that he had come into his office with the sole view of serving the public, and was willing to resign it when he could no longer do so with honor & effect; that if it was thought best therefore that he should adopt this course, he was ready to give up his appointment; or he could, with my permission, retire from the scene, by setting out immediately on a visit to his family in the State of N. York.
        I observed that a resignation was an extent which had not been contemplated; that if made under such circumstances, it might receive constructions which could not be desirable, either in a public or a personal view; that a temporary retirement, as he suggested, tho’ also subject to be viewed in some lights not agreeable, was on the whole less objectionable, and would avoid the existing embarrassment, without precluding any future course which might be deemed most fit.
        He dwelt on the groundless nature of the charges which had produced the excitement, and on the limits within which they had & would operate; affirming that his conduct in relation to the defence of the City &c had proved that there had been no deficiency on his part.
        I told him that I well knew that some of the particular charges brought against him were destitute of foundation, and that as far as they produced the discontents, these would be limited both as to time & space; but that I suspected the discontents to be in a great measure rooted in the belief that he had not taken a sufficient interest in the defence of the City, nor promoted the measures for it: and considering the heavy calamity wch. had fallen on the place and on its inhabitants, it was natural that strong feelings would be excited on the spot: and as the place was the capital of the nation every where else also. I added that it would not be easy to satisfy the nation that the event was without blame somewhere, and I could not in candour say, that all that ought to have been done had been done & in proper time.
        He returned to an exculpation of himself, and remarked that he had omitted no preparations or steps whatever for the safety of the place which had been enjoined on him.
        I replied that, as the conversation was a frank one, I could not admit this justification; that it was the duty of the Secretary of war not only to

execute plans or orders committed to him, but to devise and propose such as would in his opinion be necessary & proper; that this was an obvious and essential part of his charge, and that in what related to military plans & proceedings elsewhere, he had never been scrupulous or backward in taking this course; that on the contrary he well knew from what on another occasion
   see the Instructions to him on the 13th day of August. 1814.
 had passed between us, he had taken a latitude in this respect which I was not satisfied with; that it was due to truth & to myself, to say, that he had never appeared to enter into a just view either of the danger to the City wch. was to be apprehended, or of the consequences of its falling into the hands of the Enemy; that he had never himself proposed or suggested a single precaution or arrangement for its safety, every thing done on that subject having been brought forward by myself, and that the apparent difference of his views on that subject from mine had naturally induced a reduction of my arrangements to the minimum, in order to obtrude the less on a reluctant execution. I reminded him also that he had fallen short of the preparations even decided on in the Cabinet in some respects, particularly in not having arms & equipments brought to convenient depôts from distant ones, some of the Militia when called on for the defence of the City, being obliged to get arms first at Harper’s ferry.
        I remarked that it was not agreeable thus to speak, nor on an occasion less urgent would it be done; that I had selected him for the office he filled from a respect to his talents, and a confidence that he would exert them for the public good; that I had always treated him with friendliness & confidence, and that as there was but a short distance before me to the end of my public career my great wish, next to leaving my Country in a state of peace & prosperity, was to have preserved harmony and avoid changes, and that I had accordingly as he well knew acquiesced in many things, to which no other consideration would have reconciled me.
        He said he was very sensible of my friendly conduct towards him, and always had, and always should respect me for it.
        The conversation was closed by my referring to the idea of his setting out in the morning on a visit to his family; and observing that he would of course revolve it further, and if he continued to think of it as he then did, he would consider me as opposing no restraint. We parted as usual in a friendly manner. On the next morning he sent me word by Mr. Parker that he should proceed immediately to visit his family; and on his arrival at Baltimore, transmitted his resignation (see his letter).
      